internal_revenue_service department of the treasury significant index no fgg9 washington dc - contact person telephone number in reference to date cp e eo t nov legend m d o k n t l t o t dear sir or madan this is in reference to your date request for rulings concerning the federal tax consequences of the proposed transactions described below the information provided indicates that x is a not-for- a wholly-owned profit corporation established in by y in subsidiary of a publicly traded corporation established z both x and z have a not-for-profit corporation been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code hereafter code as organizations described in sec_501 classified as private_foundations under sec_509 of the code and ali such officers and directors and employees of and z are dedicated to identical charitable purposes of making gifts to organizations described in sec_501 a substantial_contributor d a is as that term is defined in section x‘s and z’s boards of directors and officers are identical of the code to both x and z of the code and are both x y y - in order to promote administrative convenience and to x and z into one entity eliminate duplicate expenses such as auditing and trust management and service fees the boards of directors have decided to consolidate the activities of addition since both x and z are dedicated to identical charitable purposes there is no need to have two corporations perform the same mission ruling_request x will submit a plan of dissolution and distribution of assets the plan to the appropriate court the court requesting the court’s approval for x to distribute its net assets to upon receiving such approval and after receiving a favorable ruling regarding the tax consequences of the transaction from the internal_revenue_service x will distribute all of its net assets to after the distribution of net assets is complete x will according to the applicable state statutes subsequent to the filing of this in z re submit an application to the court requesting permission to dissolve sec_509 of the code provides that a private_foundation shall continue to be treated as a private_foundation unless its status as such is terminated under sec_507 sec_507 of the code provides that except as provided or operation as the organization in sec_507 regarding transfers to public_charities an organization’s status as a private_foundation is terminated only if either notifies the service of its intent to terminate its status or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter notifies such organization that it tax imposed by sec_507 addition to paid or abated to z of the code of its intent to terminate its status as foundation x will give notice to the service under sec_507 a private the tax under sec_507 after the final distribution of all assets by x is liable for the termination by reason of such acts and the service is either and or in sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations the terms other adjustment organization or hereafter regulations provides that for purposes of sec_507 reorganization shall include the significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distrikutions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets includes any disposition by a private_foundation which i sec_25 or more of the fair_market_value of the net assets of the distributing foundation at the beginning of the taxable_year sec_1_507-3 of the regulations states that unless a private_foundation gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 such transfer must nevertheless satisfy the requirements of any pertinent provisions of chapter sec_1_507-3 of the regulations provides that in a significant transfer of assets to one or more the case of private_foundations within the meaning of sec_1_507-3 the transferee shall not be treated as a newly created organization a transferee is treated as possessing those attributes and characteristics of the transferor described in sec_1 a carryover of aggregate tax_benefit to the transferee a carryover of substantial contributors to the transferee and a carryover of chapter tax_liability to the transferee sec_1_507-3 and ii of the regulations provide that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount determined as follows shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer such amount sec_1_507-3 of the regulations provides that if a private_foundation incurs liability under chapter penalty resulting therefrom prior to a transfer of assets under sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability or as a result of making or any sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 the transferor must meet the distribution_requirements of sec_4942 for any_tax year in which it makes a transfer described in sec_507 of the code requirements of sec_4942 and the transfer itself counts if it meets the sec_1_507-3 of the regulations provides that the holding periods described in sec_4943 the code include both the period in which the transferor and in which the transferee holds the assets and of sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 during any period in which the transferor has no assets sec_4945 and of h rh the code expenditure_responsibility shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor except for information reporting requirements under sec_4945 for any year in which the transferor disposes of all its assets sec_1_507-3 provides that except as provided in sec_1 a transferee in a sec_507 transfer ii a and a a date with respect to any transferred grants a will not be treated as being in existence prior to assets prior to date and b will not be treated as holding the transferred c will not be treated as having engaged in or become subject_to the transferred assets prior to january any transaction or obligation with respect to sec_1_507-3 ii of the regulations provides that in a sec_507 transfer the provisions enumerated in subparagraphs a through g thereof apply to the transferee foundation with respect to the assets transferred to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 not been affected sec_1_507-3 i of the regulations provides that if sec_1_482-1 now redesignated as section a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of 482-1a a directly or indirectly by the same person or persons which effectively controlled the transferor for purposes of chapter and sec_507 through such a transferee shall be treated as proportionality is appropriate such a transferee shall be treated as fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer it were the transferor in the proportion which the it were the transferor however where if if sec_1_482-1a of the regulations provides that the term controlled includes any kind of control direct or indirect whether legally enforceable and however exercisable or exercised not the form or the mode of its exercise is the reality of the control which is decisive it sec_1_507-3 ii of the regulations provides that i shall not apply to the requirements sec_1_507-3 and of the code which must be under sec_6033 complied with by the transferor nor to the requirement under sec_6043 that the transferor file a return with respect to its liquidation dissolution or termination sec_1_507-3 iii of the regulations provides the following illustration s and t p to r on july as of the end of p has and t shall each be treated as in order to facilitate accomplishment of a and b are the trustees of the p charitable_trust example a private_foundation and are the only substantial contributors to p diverse charitable purposes a and b create and control the r foundation the s foundation and the t foundation and transfer the net assets of an outstanding grant to foundation w and has been required to exercise expenditure_responsibility with respect to this grant under sec_4945 and h s the fair_market_value of the assets transferred to each bears to the fair_market_value of the assets of p immediately before the transfer p absent a specific provision for exercising expenditure_responsibility with respect to the grant to w each of them is required to exercise expenditure_responsibility with respect to such grant part of the transfer to r with respect to the expenditure_responsibility grant to w only r would be required to exercise expenditure_responsibility with respect to the grant to w rather than as recipients of expenditure responsibility’ grants there are no expenditure_responsibility requirements which must be exercised under sec_4945 the transfers of assets to r as a p assigned and r assumed p’s duties under these circumstances r in the proportion and t are treated as p and t are treated as h with respect to if they are p since r since r and t and if s s s sec_1_507-3 of the regulations provides that sec_1_507-1 which requires filing under sec_6033 and sec_6056 of the code in the year of the transfer applies where a private_foundation has transferred all its net assets sec_4940 of the code imposes a tax on the net_investment_income of on its activities a private_foundation for each taxable_year it carries sec_4941 of the code imposes a tax upon any act of self- dealing between a private_foundation and a disqualified_person sec_53_4946-1 of the regulations provides that purposes of sec_4941 a transferee is not a disqualified for person if is an organization described in sec_501 unless it is an organization described in sec_509 it sec_4942 of the code provides that the term qualifying_distribution means any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 of the code sec_4944 of the code imposes a tax on amounts invested by a private_foundation in such a manner as to jeopardize the carrying out of any of the foundation’s exempt purposes sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation as defined in sec_4945 sec_4945 defines a taxable_expenditure to include among other things a grant to another organization unless such organization is not a private_foundation or unless the donor private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 of the code provides that expenditure_responsibility means the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary or_his_delegate for endowment for the purchase of capital sec_53_4945-5 of the foundation and similar excise_taxes regulations hereafter also regulations provides that if a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_501 equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income from the grant funds make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years only if end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued is reasonably apparent to the grantor that before the the grantee shall it sec_4945 of the code states that a taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in section sec_53_4945-6 of the regulation sec_170 provides that a transfer of assets of sec_507 will not be considered used exclusively for purposes described in sec_170 unless such assets are transferred to an organization described in sec_501 other than an organization described in sec_509 a private_foundation under in revrul_78_387 1978_2_cb_270 a private_foundation that had a carryover of excess qualifying distributions as described in sec_4942 of the code transferred all its assets to another private_foundation that was controlled by same persons who controlled the first foundation concluded that the transferee would be treated as transferor citing sec_1_507-3 i and allowed the transferee to reduce its distributable_amount under sec_4942 of the code by such carryover it were the the service if while sec_507 of the code on its face suggests that all tax characteristics of the transferor in b transfer should carry over proportionately to the transferee sec_1_507-3 of the regulations provides that effective_control must exist before the transferee is treated proportionately as the transferor for purposes of chapter even then the transferor and sections of the code must dispose_of all net assets for the transferee to be treated proportionately as the transferor a section effective_control also determines whether there is a rul carryover of sec_4942 excess qualifying distributions as rev transferor still has net assets or effectively controlled there is no carryover if the if the transferees are not indicates with regard to expenditure_responsibility for previous grants example of sec_1_507-3 of the regulations indicates that expenditure_responsibility applies to both the transferor and the transferees where they are effectively controlled and the transferor transfers all of its net assets unless they agree amongst themselves who will assume the expenditure_responsibility of less than all the net assets then the expenditure_responsibility remains with the transferor transferees which are not effectively controlled sec_1 a provides that neither the transferor nor the transferee need exercise expenditure_responsibility except for information reporting requirements in the year of the transfer as long as the transferor has no assets sec_507 transfer is itself a grant to which expenditure a transfer of all the assets to also indicates that a if the transfer is if there is example responsibility applies unless there is effective_control of the transferees by the transferor because the another effect of qualifying a newly created organization the transfer of assets by x to z will qualify as a sec_507 transfer because x will transfer more than of its assets to z both of which are private_foundations transfer qualifies under sec_507 sec_2 will not be treated as under sec_507 is that z succeeds to the aggregate tax benefits of x b the transfer does not cause a termination of x‘s status as notified the service of its intent to terminate its private_foundation_status and because x has not been notified of or committed any acts which could trigger an involuntary termination the transfer will not cause the imposition of the termination_tax under sec_507 of the code terminates its private_foundation_status there will be no liability under sec_507 because x will have no assets because the transfer qualifies under section in addition because x has not a private_foundation x later if the transfer of assets by x is a donation to z because it a donation and not an investment in is y do not constitute net_investment_income under sec_4940 of the code subject_to tax under sec_4940 or sec_4944 accordingly the transfer of the assets will not be the assets received by z z is exempt from federal income_taxation under section sec_501 organizations are c of the code specifically excluded from the definition of disqualified persons for purposes of sec_4941 of the code not a disqualified_person the transfer of assets by x to not an act of self-dealing subject_to tax under sec_4941 thus the transfer of assets is not because z is z is the issue of whether x must meet its distribution_requirements under sec_4942 of the code in the year in which it makes the sec_507 transfer depends on whether x and because x and z are effectively controlled by the same persons z are effectively controlled by y x for purposes accordingly z will succeed to the distribution of sec_4942 requirements of also the commonality of control means that z may use any qualifying_distribution carryover of distributable_amount under sec_4942 of the code x to reduce its is treated as x z x will transfer all of its assets to z which is exempt from tax under sec_501 organization the transfer to expenditure under sec_4945 of the code and z are effectively controlled by the same persons z is because z is a sec_501 z does not constitute a taxable further because x treated as x for purposes of sec_4945 not have to exercise expenditure_responsibility with respect to the transfer of its assets consequently x does accordingly we rule as follows the proposed transfer of assets is a transfer described in sec_507 of the code the proposed transfer of assets will not adversely affect the tax-exempt status of either x or the proposed transfer of assets will not result in either a voluntary or termination of z’s private_foundation_status under sec_507 of the code or an involuntary termination under sec_507 of the code and will not cause the imposition of the termination_tax described in sec_507 assets and liabilities x notifies the service of its intent to terminate its status as a private_foundation and should the value of x’s net assets equal zero at such time as x gives such notice and terminates its private_foundation_status then x will not be liable for any termination_tax under sec_507 of the code when after the transfer of all its of the code after the proposed transfer of assets will not be treated as a newly created organization for purposes of code sec_507 and sec_509 the proposed transfer of assets will not constitute a willful and flagrant act liability to either x or or failure to att giving rise to z for under chapter of the code the proposed transfer of assets will not constitute any act or failure to act under sec_507 of the code the proposed transfer assets will not be treated as either gross_investment_income or capital_gain_net_income under sec_4940 of the code the proposed transfer of assets will not constitute an act of self-dealing under sec_4941 of the code the proposed transfer of assets will not involve the application of sec_4943 of the code concerning excess_business_holdings provided that none of the assets transferred places z in the position of having excess_business_holdings the proposed transfer of assets will not be treated as a jeopardy investment under sec_4944 of the code the proposed transfer of assets will not constitute a grant within the meaning of sec_4945 of the code as to which x would be required to exercise expenditure_responsibility pursuant to sec_4945 of the code after the transfer of assets z will be treated as possessing all the attributes and characteristics of specifically xx a z will be treated as if it were x for purposes of chapter of the code and code sec_507 through b z will succeed to the aggregate tax_benefit of under sec_507 of the code c any person who is a substantial_contributor under sec_507 a treated as such with respect to z of the code with respect to x will be will take the assets of liabilities of x imposed by chapter a x subject_to any and all of the code e z will report the net_investment_income of x for the year of transfer of assets and pay any excise_tax imposed under sec_4940 of the code z's payment of x’s tax_liability will not constitute a taxable_expenditure under sec_4945 of the code f x will not be required to meet the code sec_4942 distribution requirement for its taxable_year in which the transfer is made or for the immediately preceding_taxable_year because x's distributable_amount and qualifying distributions in each year are treated as z’s provided that qualifying distributions from z after the proposed transfer of assets satisfy x’s distribution_requirements for periods ending prior to the date of the transfer or on g z may reduce its distributable_amount under sec_4942 carryover as described in sec_4942 of the code of the code by x’s excess qualifying distributions h for purposes of sec_4940 of the code for the taxable_year in which the proposed transfer of assets occurs 2's base_period shall include the five preceding_taxable_years of and the qualifying distributions and assets for each such year x and for the year in which the code sec_4940 calculation is being made shall be calculated by aggregating the qualifying distributions and assets of x and z for each year i 2’s satisfaction of grants awarded but not yet paid_by x prior to the proposed transfer from x to z shall not of itself constitute a code sec_4945 taxable_expenditure by in and j z will be required to exercise expenditure_responsibility under sec_4945 of the code with respect to any grants previously made by x that required x to exercise expenditure_responsibility at the time the grant was made x will not be required to exercise expenditure_responsibility for any of its grants after the transfer of all its assets to z k z may continue to utilize its current fiscal_year and will not be required to switch to the calendar_year utilized by x prior to the transfer these rulings are directed only to the organizations that requested them these rulings may not be used or cited as precedent pursuant to sec_6110 j of the code sincerely yours edward k karcher chief exempt_organizations technical branch
